DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 03/19/2021 has been entered. Claims 1-17 remain pending in the application. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification lacks antecedent basis for the following claim limitations.


    PNG
    media_image1.png
    120
    240
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    70
    679
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    57
    707
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    151
    694
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 



    PNG
    media_image4.png
    151
    694
    media_image4.png
    Greyscale

While Applicant describes various embodiments of the compounds of formula 1 including options for each of the variable groups limited in the limitations above, the specification does not provide sufficient evidence that these specifically claimed materials were possessed at the time of filing. The specification does not describe that compounds that have L1 as phenylene that is bonded to X3 do not include N as X5 with any detail, for example. The same applies to the other two limitations. 
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 1 recites the limitation below: 

    PNG
    media_image2.png
    70
    679
    media_image2.png
    Greyscale
.
It is unclear what this limitation is directed to. G1 and G2 can each be independently selected from the group consisting of aryl, heteroaryl, substituted variants thereof and combination thereof. Furthermore, this limitation seems to contradict the formula 1 which requires that G1 and G2 be bonded at L1 and L2, respectively. For the purpose of the application of prior art, the claim will be interpreted to read “wherein bonding of 
    PNG
    media_image5.png
    127
    236
    media_image5.png
    Greyscale
 to Formula I may occur at any position on 
    PNG
    media_image5.png
    127
    236
    media_image5.png
    Greyscale
.  

Furthermore, the same ambiguous reference to “at least one of G1 and G2” is recited in other portions of claim 1 and in claims 10 and 15. The same type of interpretation, that this reference corresponds to 
    PNG
    media_image5.png
    127
    236
    media_image5.png
    Greyscale
, will be applied for the purpose of examination. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balaganesan et al (US 2015/0372242) (Balaganesan).

In reference to claims 1, Balaganesan teaches a compound of formula F18 as shown below that reads on the instantly claimed material (Page 5, Table 1, [0024]). 


    PNG
    media_image6.png
    227
    252
    media_image6.png
    Greyscale

For Claim 1: Reads on a compound of formula 1 wherein L1 is a direct bond, G1 is a group of 
    PNG
    media_image5.png
    127
    236
    media_image5.png
    Greyscale
, wherein 
    PNG
    media_image5.png
    127
    236
    media_image5.png
    Greyscale
 is bonded to L1 at N, X3 is N, X1-X2 and X5 to X8 are each C, Rd and Re each are hydrogen, L2 is phenylene and G2 is dibenzofuran. 
For Claim 2: Reads on wherein each or RA, RB, RC, RD and RE are hydrogen.
For Claim 3: Reads on wherein one of X1 to X8 is N. 
For Claim 5: Reads on wherein L1 is a phenylene and L2 is a direct bond.
For Claim 6: Reads on wherein G1 and G2 each comprise dibenzofuran group or an azacarbazole group.  
For Claim 7: Reads on wherein L1 is a phenylene and L2 is a direct bond.
For Claim 8: Reads on formula 
    PNG
    media_image7.png
    241
    282
    media_image7.png
    Greyscale
.
For Claim 17: Reads on a formulation. 


Claims 1-3, 5-7 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kai et al (US 20120305903) (Kai).

In reference to claims 1-3, 5-8 and 17, Kai teaches a compound of formula 1-16 as shown below that reads on the instantly claimed material [0046]. 


    PNG
    media_image8.png
    297
    254
    media_image8.png
    Greyscale
 

For Claim 1: Reads on a compound of formula 1 wherein L2 is a phenylene, G2 is an azacarbazole of the formula claimed wherein X1 to X4 and X6 to X8 are each C, X5 is N, RD represents trisubstitution and each RD is H, RE represents trisubstitution and each RE is H, L2 is bonded to G2 at X3, L1 is a direct bond, G1 is phenyl and each RA, RB and RC are hydrogen and the nitrogen of the azacarbazole is substituted with a phenyl group. 
For Claim 2: Reads on wherein each or RA, RB, RC, RD and RE are hydrogen.
For Claim 3: Reads on wherein one of X1 to X8 is N. 
For Claim 5: Reads on wherein L2 is a phenylene and L1 is a direct bond.
For Claim 6: Reads on wherein G1 and G2 each comprise phenyl group.  
For Claim 7: Reads on wherein L2 is a phenylene and L1 is a direct bond.
For Claim 17: Reads on a formulation. 



Claims 1-3, 5-7, 10-14, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ren et al (WO 2019033890) (Ren).

In reference to claims 1-3, 5-12 and 17, Ren teaches a device example 2-6 comprising an anode, a cathode and an organic layer between the anode and cathode that comprises compound A-13 3 as a phosphorescent dopant (see e.g. entry 2-6 of table 2 [0209]; [0184]-[0193]). 

    PNG
    media_image9.png
    191
    136
    media_image9.png
    Greyscale

For Claim 1: Compound A13 reads on a compound of formula 1 wherein L2 is a direct bond, G2 is an azacarbazole of the formula claimed wherein X1 to X4 and X5 to X7 are each C, X8 is N, RD represents trisubstitution and each RD is H, RE represents trisubstitution and each RE is H, L2 is bonded to G1 at X3, L1 is a direct bond, G1 is phenyl and each RA, RB and RC are hydrogen and the nitrogen of the azacarbazole is substituted with a phenyl group. 
For Claim 2: Reads on wherein each or RA, RB, RC, RD and RE are hydrogen.
For Claim 3: Reads on wherein one of X1 to X8 is N. 
For Claim 5: Reads on wherein L1 is a direct bond and L2 is a direct bond.
For Claim 6: Reads on wherein G1 and G2 each comprise phenyl group.  
For Claim 7: Reads on wherein L1 is a direct bond and L2 is a direct bond.
For Claim 10: Reads on a device comprising the compound and an anode and cathode.
For Claim 11: Reads on wherein the compound is a host in the emissive layer.
For Claim 12: Ir(ppy)3 reads on a transition metal complex with three ligands   
    PNG
    media_image10.png
    199
    107
    media_image10.png
    Greyscale
 wherein each X# is CH.
For Claim 17: Reads on a formulation.


In reference to claims 13-14, While Ren does not expressly teach that the layer comprising A13 is a charge carrier blocking layer or a charge carrier transporting layer or that the material A13 is acting as a charge carrier blocking material or charge carrier transporting material, the device of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 

Claim 1-2, 4-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (US 2017/0358756) (Chung).
In reference to claim 1-2, 4-8 and 17, Chung teaches a compound of formula 1A [0130] as shown below,


    PNG
    media_image11.png
    367
    504
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    106
    276
    media_image12.png
    Greyscale

for example wherein in the formula 1A, X1 and X7 are each N, X2 to X6, X8, X11 to X13, X23 to X27 are each CH [0043] [0044] , X28 is C(CN) [0077], a1 is 0, a2 is 0 [0026], Ar1 is an a group 3A-1 as shown above [0092], X20 is N(R20) [0049], and R20 is a phenyl group [0060]. 

1 and X7 are each N, X2 to X6, X8, X11 to X13, X23 to X27 are each CH, X28 is C(CN), a1 is 0, a2 is 0, Ar1 is an a group 3A-1 as shown above, X20 is N(R20), and R20 is a phenyl group. Each of the disclosed substituents from the substituent groups of Chung are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula 1A.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula 1A to provide the compound described above, which is both disclosed by Chung and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
For Claim 1: Reads on a compound of formula 1 wherein L1 is a phenylene, G1 is an azacarbazole of the formula claimed wherein X2 and X4 to X8 are each C, X1 and X3 are N, RD represents trisubstitution and each RD is H, RE represents trisubstitution and each RE is H, L1 is bonded to G1 at the nitrogen of the azacarbazole, L2 is a direct bond, G2 is phenyl and each RA and RB, one group RC is nitrile and each other group RC is hydrogen. 
For Claim 2: Reads on wherein RA, RB, RC and RD are each either hydrogen or nitrile. 
For Claim 4: Reads on wherein two X1 to X8 are N and the remaining are C. 
For Claim 5: Reads on wherein L1 is a phenylene and L2 is a direct bond. 
For Claim 6: Reads on wherein G1 and G2 each include phenyl or azacabazole. 
For Claim 7: Reads on wherein L1 is a phenylene and L2 is a direct bond. 
For Claim 8: Reads on the first formula. 
For Claim 17: Reads on a formulation. 

Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al (WO 2019033890) (Ren).

In reference to claim 15-16, Ren describes the device of example 2-6 as described above for claim 10. Ren further teaches that such OLED devices are for use in displays and lighting devices [0002]-[0003]. It would have been obvious to the ordinarily skilled artisan to have applied the exemplary device 2-6 of Ren to the taught application of a display or lighting device and thereby have arrived at the instantly claimed consumer product. 
For Claim 15: Reads on a consumer product.
For Claim 16: Reads on a light for illumination and/or signaling. 



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ren et al (WO 2019033890) (Ren) and further in view of Balaganesan et al (US 2015/0372242) (Balaganesan).

In reference to claim 9, Ren teaches a device example 2-6 comprising an anode, a cathode and an organic layer between the anode and cathode that comprises an indolocarbazole compound A-13 as shown below as a host material for a phosphorescent dopant  (see e.g. Ren entry 2-6 of table 2 [0209]; [0184]-[0193]). 

    PNG
    media_image9.png
    191
    136
    media_image9.png
    Greyscale



Ren does not expressly teach that alternative carboline isomeric groups (α, β, γ, carboline etc.) could be used instead of the α-carboline structure specifically exemplified. 

With respect to the difference, Balaganesan teaches in analogous art indolocarbazole compounds for use as host materials for phosphorescent dopants. Balaganesan specifically exemplifies multiple carboline groups, including α, β, and γ carboline as alternative heterocyclic groups for substitution at the nitrogen atom of the indolocarbazole structure (see Balaganesan compounds F18 to F20, [0024]). In light of the teaching of Balaganesan, the ordinarily skilled artisan would recognize the various isomeric carboline structures as being functionally equivalent for use as substituents in an indolocarbazole host material for a phosphorescent light emitting layer of an organic electroluminescent device. That is, the substitution of the β -carboline or γ-carboline group of Balaganesan for the α-carboline of Ren, absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predictable result of providing a host material for a phosphorescent light emitting layer in an organic electroluminescent device. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).	 
For Claim 9: Reads on compound 2 or 3. 

Response to Arguments
Applicant's arguments filed 03/19/2021 have been fully considered but they are not persuasive.
In reference to the outstanding rejections under 35 US 102 over Kai et al, Applicant argues that the amended claims as filed overcome the rejections. Specifically, Applicant amended to limit the groups L1 and G1 under certain circumstances. This argument has been fully considered but not found convincing for at least the following reasons. 

Claim 1 allows for either of L1 or L2 to be bonded to the group 
    PNG
    media_image5.png
    127
    236
    media_image5.png
    Greyscale
. Applicant’s amendment only limits L1 and therefore does not overcome the rejection of record except for in the case of claim 8 and 9 as the group previously corresponding to L1 can also correspond to L2 and still read on the claims as set forth above. 

In reference to the outstanding rejections under 35 US 102 over Ren et al, Applicant offers a similar argument concerning L1. Applicant’s amendment only limits L1 and therefore does not overcome the rejection of record except for in the case of claim 8 and 9 as the group previously corresponding to L1 can also correspond to L2 and still read on the claims as set forth above. 

In reference to the outstanding rejections under 35 USC 103 over Chung et al, Applicant argues that Chung requires “when Ar1 is represented by Formula 3A-1, the sum of a1 and a2 is 1 and L1 or L2 is a phenylene” and thus the amendments overcome this reference. Applicant specifically if “Ar1 is represented by Formula 3A-1, the sum of a1 and a2 is 1 and L1 or L2 is a phenylene” then “a group represented by *-(L1)a1-Ar1-(L2)a20* may not include a cyano group as a substituent” (Chung [0119]).  It is clear that Chung is  not limited to compounds wherein the linking group of the two fused ring system requires at least two aromatic rings as many examples of the compounds do not include that feature (see e.g. compounds 27-282 of Chung).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786